Exhibit 10.1
Execution Version
BRISTOW GROUP INC.
COMMON STOCK PURCHASE AGREEMENT
June 11, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page     
COMMON STOCK PURCHASE AGREEMENT
    1  
 
       
SECTION 1. AUTHORIZATION AND SALE OF SHARES
    1  
1.1 Authorization
    1  
1.2 Sale of the Shares
    1  
 
       
SECTION 2. CLOSING DATE; DELIVERY
    1  
2.1 Closing
    1  
2.2 Delivery
    1  
 
       
SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    1  
3.1 Organization and Standing; Subsidiaries; Charter and Bylaws
    1  
3.2 Capitalization
    2  
3.3 Authorization
    2  
3.4 Valid Offering
    2  
3.5 SEC Reports
    3  
3.6 No Conflicts
    3  
3.7 Governmental Consent, New York Stock Exchange, etc.
    4  
3.8 Litigation
    4  
3.9 Brokers or Finders
    4  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
    4  
4.1 Experience; Accredited Investor
    4  
4.2 Investment
    4  
4.3 Access to Data
    5  
4.4 Authorization
    5  
4.5 Address
    6  
4.6 Litigation, etc.
    6  
4.7 Governmental Consent, etc.
    6  
4.8 Brokers or Finders
    6  
 
       
SECTION 5. CONDITIONS TO CLOSING BY THE PURCHASER
    6  
5.1 Representations and Warranties Correct
    6  
5.2 Covenants
    6  
5.3 No Legal Order Pending
    7  
5.4 No Law Prohibiting or Restricting Such Sale
    7  
5.5 Compliance Certificate
    7  
5.6 Proceedings and Documents; Legal Matters
    7  
5.7 Good Standing Certificate
    7  
5.8 Secretary’s Certificate
    7  
5.9 Legal Opinion
    7  
5.10 HSR Act
    7  
5.11 Public Offering
    7  

 



--------------------------------------------------------------------------------



 



              Page     
SECTION 6. CONDITIONS TO CLOSING BY THE COMPANY
    7  
6.1 Representations
    8  
6.2 Covenants
    8  
6.3 No Legal Order Pending
    8  
6.4 No Law Prohibiting or Restricting Such Sale
    8  
6.5 HSR Act
    8  
 
       
SECTION 7. RESTRICTIONS ON TRANSFERABILITY OF SHARES; COMPLIANCE WITH SECURITIES
ACT
    8  
7.1 Restrictions on Transferability
    8  
7.2 Restrictive Legend
    9  
 
       
SECTION 8. COVENANTS
    9  
8.1 Fulfillment of Closing Conditions
    9  
8.2 Confidentiality
    9  
8.3 Publicity
    10  
8.4 Indemnification
    10  
8.5 NYSE Listing
    11  
 
       
SECTION 9. MISCELLANEOUS
    11  
9.1 Governing Law
    11  
9.2 Survival
    11  
9.3 Successors and Assigns
    12  
9.4 Entire Agreement; Amendment
    12  
9.5 Costs and Expenses
    12  
9.6 Notices, etc.
    12  
9.7 Delays or Omissions
    12  
9.8 Severability
    13  
9.9 Titles and Subtitles
    13  
9.10 Counterparts
    13  
9.11 Construction
    13  
9.12 Definitions
    13  
9.13 Facsimile Signatures
    13  
 
       
EXHIBITS
       
 
       
A            Purchaser Address Schedule
       
 
       
B            Investor Questionnaire
       
 
       
C            Form of Opinion
       

 



--------------------------------------------------------------------------------



 



COMMON STOCK PURCHASE AGREEMENT
     This Agreement is entered into effective as of June 11, 2008 by and among
BRISTOW GROUP INC., a Delaware corporation (the “Company”), and Caledonia
Investments plc (“Purchaser”).
SECTION 1.
AUTHORIZATION AND SALE OF SHARES
          1.1 Authorization. The Company has authorized the sale and issuance of
281,900 shares of its common stock, par value $0.01 per share (the “Common
Stock”), at the Closing (as hereinafter defined).
          1.2 Sale of the Shares. Subject to the terms and conditions hereof,
the Purchaser will buy from the Company, and the Company will issue and sell to
Purchaser, 281,900 shares of Common Stock (the “Shares”) at a purchase price of
$46.87 per share.
SECTION 2.
CLOSING DATE; DELIVERY
          2.1 Closing. The closing of the purchase and sale of the Shares
hereunder will be held at the offices of Baker Botts L.L.P., 910 Louisiana,
Houston Texas, on the first business day immediately following the day on which
all of the conditions set forth in Sections 5 and 6 are satisfied (the
“Closing”), or at such other time and place upon which the Company and Purchaser
mutually agree upon orally or in writing (the date of the Closing is hereinafter
referred to as the “Closing Date”).
          2.2 Delivery. At the Closing, the Company will deliver to Purchaser a
certificate or certificates, registered in Purchaser’s name representing the
Shares, against payment of the purchase price therefor, by wire transfer to the
Company in accordance with its instructions.
SECTION 3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company represents and warrants to Purchaser both as of the date hereof
and again as of the Closing as follows:
          3.1 Organization and Standing; Subsidiaries; Charter and Bylaws. The
Company and each of its Subsidiaries (as hereinafter defined) is a corporation,
partnership or limited liability company duly organized, existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization. The Company and each of its Subsidiaries has all requisite
corporate, partnership or limited liability company power and authority to own
and operate their respective properties and assets, and to carry on their
business as presently conducted. The Company and each of its Subsidiaries
currently is qualified to do business in each jurisdiction, except where the
failure to be so qualified has not had and would not

1



--------------------------------------------------------------------------------



 



reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the assets, liabilities, financial condition, operating
results or business of the Company and its Subsidiaries, taken as a whole (a
“Material Adverse Effect”). The Company has made available to Purchaser a true,
correct and complete copy of the Company’s Certificate of Incorporation, as in
full force and effect on the date hereof (the “Charter”), and a true, correct
and complete copy of the Company’s Bylaws as in full force and effect on the
date hereof (the “Bylaws”).
          3.2 Capitalization. The authorized capital stock of the Company
consists of 90,000,000 shares designated as Common Stock and 8,000,000 shares
designated as preferred stock, par value $.01 per share (“Preferred Stock”), of
which 1,000,000 shares are designated as Series A Junior Participating Preferred
Stock, par value $0.01 per share (“Series A Junior Preferred Stock”), and of
which 4,600,000 shares are designated as 5.50% Mandatory Convertible Preferred
Stock, par value $0.01 per share (“Mandatory Convertible Preferred Stock”). As
of March 31, 2008, there were 23,923,685 shares of Common Stock outstanding,
4,600,000 shares of Mandatory Convertible Preferred Stock outstanding and no
shares of Series A Junior Preferred Stock outstanding. The Company also intends
to issue additional shares of Common Stock in the public offering described in
Section 5.11. The outstanding shares of the Company’s capital stock have been
duly authorized and validly issued and are fully paid and nonassessable. Each
outstanding share of Common Stock carries a stock purchase right issued pursuant
to the provisions of the Company’s Rights Agreement as amended to date. Except
as described in this Agreement or the SEC Reports (defined below), there are no
other options, warrants, conversion privileges or other contractual rights
presently outstanding to purchase or otherwise acquire any authorized but
unissued shares of the Company’s capital stock or other securities.
          3.3 Authorization. The Company has all requisite corporate power and
authority to execute and deliver this Agreement, to sell and issue the Shares
hereunder and to carry out and perform its obligations under the terms of this
Agreement. All corporate action on the part of the Company, its directors and
its stockholders necessary for the authorization, execution, delivery and
performance of this Agreement by the Company, the authorization, sale, issuance
and delivery of the Shares and the performance of all of the Company’s
obligations hereunder has been taken or will have been taken prior to the
Closing. The issuance of the Shares does not require approval of the Company’s
stockholders pursuant to the New York Stock Exchange Rules currently in effect.
This Agreement constitutes the valid and binding obligation of the Company,
enforceable in accordance with its terms, except as such enforcement is subject
to the effect of (i) any applicable bankruptcy, insolvency, reorganization or
other laws relating to or affecting creditors’ rights generally, and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law). Upon issuance in accordance
with the provisions of this Agreement, the Shares will be validly issued, fully
paid and nonassessable. The issuance and sale of the Shares contemplated hereby
will not give rise to any preemptive rights or rights of first refusal on behalf
of any person.
          3.4 Valid Offering. Assuming the accuracy of the representations and
warranties of the Purchaser contained in Section 4 hereof, the offer, sale and
issuance of the Shares will be exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and will be
registered or qualified (or are exempt from

2



--------------------------------------------------------------------------------



 



registration and qualification) under the registration, permit or qualification
requirements of all applicable state securities laws.
          3.5 SEC Reports. The Company has previously made available to
Purchaser true and complete copies of its (i) Annual Report on Form 10-K for its
fiscal year ended March 31, 2008, (ii) Current Report on Form 8-K dated June 6,
2008, (iii) the Registration Statement on Form S-3 dated June 9, 2008, and
(iv) any other reports or registration statements filed by the Company with the
Securities and Exchange Commission (the “Commission”) since March 31, 2008,
except for preliminary material, which are all the documents that the Company
was required to file since that date (collectively, the “SEC Reports”). As of
their respective dates, the SEC Reports complied as to form in all material
respects with the requirements of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules and regulations of the Commission
thereunder applicable to such SEC Reports. As of their respective dates, the SEC
Reports, when read together with previously filed SEC Reports, did not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading, except as updated,
corrected or superseded by subsequently filed SEC Reports. Except as may be
indicated therein or in the notes thereto, the audited consolidated financial
statements and unaudited interim financial statements of the Company included in
the SEC Reports comply as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the
Commission with respect thereto, have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis throughout the
periods covered thereby and fairly present in all material respects the
financial condition of the Company as of the dates indicated and the results of
operations, changes in stockholders’ equity and cash flows of the Company for
the period indicated. Since March 31, 2008, there has been no change in the
assets, liabilities, financial condition, operating results or business of the
Company and its Subsidiaries, taken as a whole, from that reflected in the
audited consolidated financial statements and unaudited interim financial
statements of the Company included in the SEC Reports, except as set forth in
the SEC Reports and except for changes that have not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
          3.6 No Conflicts. The execution, delivery and performance of this
Agreement, including the issuance of the Shares, have not resulted and will not
(i) result in any violation of or conflict with, or constitute a default under,
the Company’s Charter or Bylaws, (ii) result in any violation of or conflict
with, or constitute a material default under, any mortgage, indebtedness, lease,
indenture, contract, agreement, license, instrument, judgment, order, decree,
statute, law, ordinance, rule or regulation to which the Company or any of its
Subsidiaries is party or otherwise subject to (subject to any notices of sale
required to be filed with the Commission under Regulation D of the Securities
Act, required filings under the U.S. Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended (the “HSR Act”), or such post-closing filings as may be
required under applicable state securities laws, which will be timely filed
within the applicable periods therefor), or (iii) result in the creation of any
mortgage, pledge, lien, encumbrance or charge upon any of the properties or
assets of the Company or any of its Subsidiaries, except in the case of clauses
(ii) or (iii) as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

3



--------------------------------------------------------------------------------



 



          3.7 Governmental Consent, New York Stock Exchange, etc. No consent,
approval or authorization of or designation, declaration or filing with any
governmental authority or the New York Stock Exchange (“NYSE”) on the part of
the Company is required in connection with the execution, delivery and
performance of this Agreement, except any notices of sale required to be filed
with the Commission under Regulation D of the Securities Act, required filings
under the HSR Act, required notice under NYSE rules, or such post-closing
filings as may be required under applicable state securities laws, which will be
timely filed within the applicable periods therefor.
          3.8 Litigation. There is no action, suit, proceeding or investigation
pending or, to the Company’s knowledge, currently threatened against the Company
or any Subsidiary of the Company that questions the validity of this Agreement
or the right of the Company to enter into such agreement, or to consummate the
transactions contemplated hereby, or that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or that would
reasonably be expected to materially adversely affect the Company’s ability to
consummate the transaction contemplated hereby.
          3.9 Brokers or Finders. The Company has not incurred, and will not
incur, directly or indirectly, as a result of any action taken by the Company,
any liability for brokerage or finders’ fees or agents’ commissions or any
similar charge in connection with this Agreement.
SECTION 4.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser represents and warrants to the Company both as of the date hereof
and again as of the Closing as follows:
          4.1 Experience; Accredited Investor. Purchaser is a sophisticated
investor and has experience in evaluating and investing in private placement
transactions of securities in companies similar to the Company so that Purchaser
is capable of evaluating the merits and risks of its investment in the Company
and has the capacity to protect its own interests. Further, Purchaser recognizes
that an investment in the Company is highly speculative and involves significant
risks (including those identified in the SEC Reports) including a complete loss
of such investment. In addition, Purchaser is a “qualified institutional buyer”
as such term is defined in Rule 144A under the Securities Act and an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D under the
Securities Act and has accurately completed the questionnaire attached hereto as
Exhibit B. Purchaser (i) has no need for liquidity in the investment in the
Shares, (ii) is able to bear the substantial economic risk of an investment in
the Shares for an indefinite period and (iii) could afford the complete loss of
Purchaser’s investment in the Shares. Purchaser became interested in the private
placement of the Shares through its pre-existing relationship with the Company
and not through a general solicitation, the filing of the Registration Statement
on Form S-3 dated June 9, 2008 or any use thereof.
          4.2 Investment. Purchaser is acquiring the Shares for investment for
Purchaser’s own account, not as a nominee or agent, and not with the view to, or
for resale in connection with, any distribution thereof. Purchaser has not
offered or sold any portion of the

4



--------------------------------------------------------------------------------



 



Shares to be acquired by it and has no present intention of reselling or
otherwise disposing of any portion of such Shares either currently or after the
passage of a fixed or determinable period of time or upon the occurrence or
nonoccurrence of any predetermined event or circumstance. Purchaser understands
that the Shares to be purchased have not been, and will not be, registered under
the Securities Act or qualified under applicable blue sky or other state
securities laws by reason of specific exemptions from the registration
provisions of the Securities Act and the qualification provisions of applicable
blue sky and other state securities laws, the availability of which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of Purchaser’s representations as expressed herein. Purchaser
understands that no Federal or state agency has passed upon the Shares or made
any finding or determination as to the fairness of the investment or any
recommendation or endorsement of the Shares. Purchaser acknowledges that the
Shares must be held indefinitely unless subsequently registered under the
Securities Act or unless an exemption from such registration is available.
Purchaser is aware of the provisions of Rule 144 promulgated under the
Securities Act, which permit limited resale of shares purchased in a private
placement subject to the satisfaction of certain conditions. In acquiring the
Shares, Purchaser is acting on Purchaser’s own behalf and is not acting together
with any other person or entity for the purpose of acquiring, holding, voting or
disposing of the Shares within the meaning of Section 13(d) of the Exchange Act.
If Purchaser is not a natural person, it was not formed solely for purposes of
making this investment. Except for Jonathan H. Cartwright and Peter N. Buckley,
who currently serve on the Company’s Board of Directors, Purchaser is not, and
has not been within the 90 days prior to the Closing Date, an officer, director,
employee, agent or affiliate of the Company. Unless Purchaser has otherwise
notified the Company in writing, Purchaser is not a broker or dealer of Shares
and prior to the Closing Date, Purchaser has been and is the beneficial owner of
greater than 5% of the Common Stock. Purchaser has not prior to the date hereof
directly or indirectly, through related parties, affiliates or otherwise
(a) sold “short” or “short against the box” (as those terms are generally
understood) any equity security of the Company; or (b) otherwise engaged in any
transaction which involves hedging of its position in, or reducing of its
economic exposure to, the Common Stock of the Company.
          4.3 Access to Data. Purchaser has read carefully and understands this
Agreement and has consulted with Purchaser’s own attorney, accountant or
investment advisor with respect to the investment contemplated hereby and its
suitability for Purchaser. Purchaser has received a copy of the SEC Reports.
Purchaser has had an opportunity to discuss the Company’s business, management
and financial affairs with its management and has had the opportunity to review
the Company’s facilities. Purchaser also has had opportunity to ask questions of
officers of the Company. Purchaser’s taking advantage of any such opportunity
however, does not limit or modify the representations and warranties of the
Company in Section 3 hereof or the right of Purchaser to rely thereon. Purchaser
has relied solely upon the information provided by the Company in the SEC
Reports and this Agreement in making the decision to invest in the Shares.
          4.4 Authorization. Purchaser has all requisite power and authority to
execute and deliver this Agreement and to carry out and perform its obligations
under the terms of this Agreement. All corporate action on the part of
Purchaser, Purchaser’s directors and stockholders necessary for the
authorization, execution, delivery and performance of this Agreement by
Purchaser, the purchase of the Shares and the performance of all of Purchaser’s
obligations

5



--------------------------------------------------------------------------------



 



hereunder has been taken or will be taken prior to the Closing. This Agreement
constitutes the valid and binding obligation of Purchaser, enforceable in
accordance with its terms, except as such enforcement is subject to the effect
of (i) any applicable bankruptcy, insolvency, reorganization or other laws
relating to or affecting creditors’ rights generally, and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
          4.5 Address. The address set forth opposite Purchaser’s name on the
Purchaser Address Schedule attached hereto as Exhibit A is true and correct,
such address is Purchaser’s resident or principal place of business, and
Purchaser has no present intention of changing such residence or principal place
of business to any other state or jurisdiction.
          4.6 Litigation, etc. There is no action, suit, proceeding or
investigation pending or, to Purchaser’s knowledge, currently threatened against
Purchaser that questions the validity of this Agreement or the right of
Purchaser to enter into such agreement, or to consummate the transactions
contemplated hereby, or that would reasonably be expected to materially
adversely affect Purchaser’s ability to consummate the transaction contemplated
hereby.
          4.7 Governmental Consent, etc. Except for Purchaser’s application
filing under the HSR Act and statements of beneficial ownership that may need to
be filed with the Commission, no consent, approval or authorization of or
designation, declaration or filing with any governmental authority on the part
of Purchaser is required in connection with the execution, delivery and
performance of this Agreement.
          4.8 Brokers or Finders. Purchaser has not incurred, and will not
incur, directly or indirectly, as a result of any action taken by Purchaser, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charge in connection with this Agreement.
SECTION 5.
CONDITIONS TO CLOSING BY THE PURCHASER
     Purchaser’s obligation to purchase the Shares at the Closing is, at the
option of Purchaser, subject to the fulfillment of the following conditions:
          5.1 Representations and Warranties Correct. The representations and
warranties made by the Company (i) in Sections 3.1 (with respect to the
Company), 3.2, 3.3 and 3.4 shall be true and correct in all respects (without
regard to materially qualifiers contained therein) as of the Closing Date, with
the same effect as though such representations and warranties had been made on
the Closing Date except to the extent any such representation specifically
references an earlier date, and (ii) in all other representations and warranties
set forth in Section 3 hereof shall be true and correct in all material respects
as of the Closing Date with the same effect as though such representations and
warranties had been made on the Closing Date except to the extent any such
representation specifically references an earlier date.
          5.2 Covenants. All covenants, agreements and conditions contained in
this Agreement to be performed by the Company on or prior to the Closing Date
shall have been performed or complied with.

6



--------------------------------------------------------------------------------



 



          5.3 No Legal Order Pending. There shall not then be in effect any
legal or other order enjoining or restraining the transactions contemplated by
this Agreement.
          5.4 No Law Prohibiting or Restricting Such Sale There shall not be in
effect any law, rule or regulation prohibiting or restricting such purchase or
requiring any consent or approval of any person prior to such purchase which
shall not have been obtained.
          5.5 Compliance Certificate. The Company shall have delivered to
Purchaser a certificate executed by the President and Chief Executive Officer
and the Executive Vice President and Chief Financial Officer of the Company,
dated the Closing Date, and certifying as to the fulfillment of the conditions
specified in Sections 5.1 and 5.2 of this Agreement.
          5.6 Proceedings and Documents; Legal Matters. All corporate and other
proceedings in connection with the transactions contemplated at the Closing, and
all documents incident thereto, shall be reasonably satisfactory in form and
substance to Purchaser. All material matters of a legal nature which pertain to
this Agreement and the transactions contemplated hereby, shall be reasonably
approved by Purchaser on advice of counsel.
          5.7 Good Standing Certificate. The Company shall have delivered to
Purchaser a certificate dated as of a recent date issued by the Secretary of
State of Delaware to the effect that the Company is legally existing and in good
standing.
          5.8 Secretary’s Certificate. The Company shall have delivered to
Purchaser a certificate executed by the Secretary of the Company dated as of the
Closing, certifying as to (i) the directors’ resolutions authorizing the
transactions contemplated by this Agreement; (ii) the Charter of the Company;
(iii) the Bylaws of the Company; (iv) the incumbency of the Chief Executive
Officer and President, Executive Vice President and Chief Financial Officer and
Secretary of the Company; and (v) such other matters as the Purchaser may
reasonably request.
          5.9 Legal Opinion. Purchaser shall have received an opinion from Baker
Botts L.L.P., counsel to the Company, substantially to the effect set forth in
Exhibit C.
          5.10 HSR Act. The waiting period applicable to the purchase of the
Shares by Purchaser under the HSR Act shall have expired or been terminated.
          5.11 Public Offering. The Company shall have completed its public
offering of 4,100,000 shares of Common Stock.
          5.12 NYSE Listing. The Company shall have received approval from the
NYSE for the listing of the Shares on the exchange in accordance with
Sections 703 and 903 of the NYSE Listed Company Manual.
SECTION 6.
CONDITIONS TO CLOSING BY THE COMPANY
     The Company’s obligation to sell and issue the Shares at the Closing is, at
the option of the Company, subject to the fulfillment as of the Closing Date of
the following conditions:

7



--------------------------------------------------------------------------------



 



          6.1 Representations. The representations made by Purchaser in
Section 4 hereof shall be true and correct in all material respects on the
Closing Date with the same effect as though such representations and warranties
had been made on the Closing Date except to the extent any such representation
specifically references an earlier date.
          6.2 Covenants. All covenants, agreements and conditions contained in
this Agreement to be performed by Purchaser on or prior to the Closing Date
shall have been performed or complied with.
          6.3 No Legal Order Pending. There shall not then be in effect any
legal or other order enjoining or restraining the transactions contemplated by
this Agreement.
          6.4 No Law Prohibiting or Restricting Such Sale. There shall not be in
effect any law, rule or regulation prohibiting or restricting such sale and
issuance or requiring any consent or approval of any person prior to such sale
and issuance which shall not have been obtained.
          6.5 HSR Act. The waiting period applicable to the purchase of the
Shares by Purchaser under the HSR Act shall have expired or been terminated.
SECTION 7.
RESTRICTIONS ON TRANSFERABILITY OF SHARES;
COMPLIANCE WITH SECURITIES ACT
          7.1 Restrictions on Transferability. Purchaser acknowledges that the
Shares are “restricted securities” as such term is defined in Rule 144(a)(3)
under the Securities Act. Purchaser agrees that it has not and will not make any
offer, sale or other transfer of the Shares by any means which would not comply
with applicable law or this Agreement or which would otherwise impose upon the
Company any obligation to satisfy any public filing or registration requirement.
Purchaser further agrees that it will not offer, sell or transfer the Shares
unless:

  (a)   there is then in effect a registration statement under the Securities
Act covering such proposed disposition (the “Registration Statement”) and such
disposition is made in accordance with the Registration Statement; or     (b)  
Purchaser shall have notified the Company of the proposed disposition and shall
have furnished the Company with a statement of the circumstances surrounding the
proposed disposition, and, if requested by the Company, it shall have furnished
the Company with an opinion of counsel, reasonably satisfactory to the Company
that such disposition is exempt from registration of such shares under the
Securities Act or any applicable state, foreign or other securities laws.

Purchaser acknowledges that the Company is under no obligation to aid Purchaser
in obtaining any exemption from registration requirements in connection with a
proposed disposition.

8



--------------------------------------------------------------------------------



 



Purchaser also acknowledges that Purchaser shall be responsible for compliance
with all conditions on transfer imposed by any securities administrator of any
state and for any expenses incurred by the Company for legal or accounting
services in connection with reviewing such a proposed transfer and issuing
opinions in connection therewith. Purchaser understands and agrees that any
disposition of the Shares in violation of this Agreement shall be null and void,
and that no transfer of the Shares shall be made by the Company or the transfer
agent for the Common Stock upon the Company’s stock transfer books or records
unless and until there has been compliance with the terms of this Agreement, the
Securities Act, any applicable state and foreign securities law and any other
laws. Purchaser agrees that it will not transfer the Shares, other than pursuant
to a Registration Statement or in a transaction that complies with Rule 144 of
the Securities Act, unless the transferee agrees to be bound by the restrictions
on transfer contained herein to the same extent as if it were the original
Purchaser.
          7.2 Restrictive Legend. Each certificate representing (i) the Shares
and (ii) any other securities issued in respect of the Shares upon any stock
split, stock dividend, recapitalization, merger, consolidation or similar event,
shall be stamped or otherwise imprinted with a legend in the following form:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SHARES MAY NOT
BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS THE COMPANY
RECEIVES AN OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY ACCEPTABLE TO IT
THAT SUCH SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF SAID
ACT.
          Purchaser consents to the Company making a notation on its records and
giving instructions to any transfer agent of the Common Stock in order to
implement the restrictions on transfer established in this Section 7.
SECTION 8.
COVENANTS
          8.1 Fulfillment of Closing Conditions. The Company and Purchaser agree
to use their commercially reasonable best efforts to cause the fulfillment of
the closing conditions (to the extent, in whole or in part, within each of their
direct or indirect control) set forth in Sections 5 and 6 hereof.
          8.2 Confidentiality. For the purposes of this Section 8.2, the term
“Confidential Information” means information delivered to Purchaser by or on
behalf of the Company or any Subsidiary of the Company in connection with the
transactions contemplated by or otherwise pursuant to this Agreement (including,
without limitation, any information regarding the transactions contemplated
hereby provided prior to the Closing Date), provided

9



--------------------------------------------------------------------------------



 



that such term does not include information that (i) was publicly known or
otherwise known to Purchaser prior to the time of such disclosure,
(ii) subsequently becomes publicly known through no act or omission by Purchaser
or any person or entity acting on Purchaser’s behalf, or (iii) otherwise becomes
known to Purchaser other than through disclosure by the Company or any
Subsidiary of the Company. Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by Purchaser in
good faith to protect confidential information of third parties delivered to
Purchaser, provided that Purchaser may deliver or disclose Confidential
Information to (a) its directors, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by the Shares), (b) its financial
advisors and other professional advisors who are made aware of the confidential
nature of such information, (c) the Commission in connection with any statement
of beneficial ownership under Sections 13 or 16 of the Exchange Act, or (d) any
other person or entity to which such delivery or disclosure may be necessary or
appropriate (x) to effect compliance with any law, rule, regulation or order
applicable to Purchaser, (y) in response to any subpoena or other legal process
or (z) in connection with any litigation to which Purchaser is a party.
Purchaser agrees to provide the Company with reasonable prior notice of any
proposed delivery or disclosure of Confidential Information pursuant to clause
(d) of the foregoing sentence and to use commercially reasonable best efforts to
cause the person or entity to which such delivery or disclosure is made to agree
in writing prior to its receipt of such Confidential Information to be bound by
the provisions of this Section 8.2. Purchaser hereby acknowledges that Purchaser
is aware, and that Purchaser will advise its representatives who have knowledge
of Confidential Information, that the United States securities laws prohibit any
person who has material, non-public information concerning the Company from
purchasing or selling securities of the Company or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities, and
Purchaser agrees to comply and cause its representatives to comply with such
laws.
          8.3 Publicity. The Company and Purchaser agree not to issue any press
release or make any public announcement with respect to this Agreement or the
transactions contemplated hereby unless the prior written consent of the other
party hereto has been obtained, which consent shall not be unreasonably
withheld; provided however, that either party may make public disclosures if it
believes in good faith that such disclosure is required by applicable law (in
which case it will use its best efforts to advise Purchaser prior to making such
disclosure).
          8.4 Indemnification.

  (a)   The Company agrees to indemnify and hold harmless Purchaser from and
against any and all losses, claims, damages, demands or other liabilities to
which Purchaser may become subject in so far as such losses, claims, damages or
liabilities (or actions in respect hereof) relate to or arise out of any breach
by the Company of the terms of this Agreement or as a result of any of the
representations and warranties of the Company being untrue in any respect. This
indemnity shall not, however, apply to the extent that it is finally judicially
determined that such losses, claims, damages or liabilities resulted primarily
from Purchaser’s willful breach of this Agreement. The Company agrees to
reimburse Purchaser promptly for

10



--------------------------------------------------------------------------------



 



      any expenses (including, without limitation, reasonable counsel’s fees and
related charges, settlement costs etc..) reasonably incurred by Purchaser in
connection with investigating or defending (including all appeals) any such
losses, claims, damages, demands or other liabilities, action or proceeding or
in responding to a subpoena or governmental inquiry that arise pursuant to this
Section 8.4(a). The indemnification obligations of the Company are in addition
to any liability the Company may otherwise have and shall extend, upon the same
terms and conditions, to the respective directors, officers, employees and
controlling persons of Purchaser. The indemnification obligations of the Company
shall survive termination of this Agreement.     (b)   Purchaser agrees to
indemnify and hold harmless the Company from and against any and all losses,
claims, damages, demands or other liabilities to which the Company may become
subject in so far as such losses, claims, damages or liabilities (or actions in
respect hereof) relate to or arise out of any breach by Purchaser of the terms
of this Agreement or as a result of any of the representations and warranties of
Purchaser being untrue in any respect. This indemnity shall not, however, apply
to the extent that it is finally judicially determined that such losses, claims,
damages or liabilities resulted primarily from the Company’s willful breach of
this Agreement. Purchaser agrees to reimburse the Company promptly for any
expenses (including reasonable counsel’s fees and related charges, settlement
cost etc..) reasonably incurred by the Company in connection with investigating
or defending (including all appeals) any such losses, claims, damages, demands
or other liabilities, action or proceeding or in responding to a subpoena or
governmental inquiry that arise pursuant to this Section 8.4(b). The
indemnification obligations of Purchaser are in addition to any liability
Purchaser may otherwise have and shall extend, upon the same terms and
conditions, to the respective directors, officers, employees and controlling
persons of the Company. The indemnification obligations of Purchaser shall
survive termination of this Agreement.

          8.5 NYSE Listing. The Purchaser shall timely file notice and a
subsequent listing application with the NYSE in accordance with Sections 703 and
903 of the NYSE Listed Company Manual to cause the Shares to be listed.
SECTION 9.
MISCELLANEOUS
          9.1 Governing Law. This Agreement shall be governed and construed in
all respects in accordance with the laws of the State of Delaware as applied to
agreements made and performed in Delaware by residents of the State of Delaware.
          9.2 Survival. The representations, warranties, covenants and
agreements made herein shall survive any investigation made by Purchaser and the
Closing for a period of one year except for those representations and warranties
set forth in Sections 3.1, 3.2, 3.3 and 3.4

11



--------------------------------------------------------------------------------



 



and the indemnification to be provided pursuant to Section 8.4, which shall
survive for the applicable statue of limitations.
          9.3 Successors and Assigns. Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
          9.4 Entire Agreement; Amendment. This Agreement and the other
documents delivered pursuant hereto at the Closing constitute the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and thereof, and no party shall be liable or bound to any other
party in any manner by any warranties, representations or covenants except as
specifically set forth herein or therein. Except as expressly provided herein,
neither this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the party against whom
enforcement of any such amendment, waiver, discharge or termination is sought.
          9.5 Costs and Expenses. Each party hereto shall pay its own costs and
expenses incurred in connection herewith, including the fees of its counsel,
auditors and other representatives, whether or not the transactions contemplated
hereby are consummated.
          9.6 Notices, etc. All notices and other communications required or
permitted hereunder shall be in writing (or in the form of a telex or telecopy
(confirmed in writing) to be given only during the recipient’s normal business
hours unless arrangements have otherwise been made to receive such notice by
telex or telecopy outside of normal business hours) and shall be mailed by
registered or certified mail, postage prepaid, or otherwise delivered by hand or
by messenger, or telex or telecopy (as provided above) addressed (i) if to the
Purchaser, at such address as Purchaser shall have furnished to the Company in
writing or (ii) if to the Company, sent to its principal executive offices and
addressed to the attention of the President, or at such other address as the
Company shall have furnished to Purchaser.
     Each such notice or other communication shall for all purposes of this
Agreement be treated as effective or having been given when delivered if
delivered personally, or, if sent by mail, at the earlier of its receipt or 72
hours after the same has been deposited in a regularly maintained receptacle for
the deposit of the United States mail, addressed and mailed as aforesaid or, if
by telex or telecopy, when received and confirmed in the manner provided above.
          9.7 Delays or Omissions. Except as expressly provided herein, no delay
or omission to exercise any right, power or remedy accruing to Purchaser, upon
any breach or default of the Company under this Agreement, shall impair any such
right, power or remedy of Purchaser nor shall it be construed to be a waiver of
any such breach or default, or an acquiescence therein, or of any similar breach
or default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of Purchaser of any breach or default under this
Agreement, or any waiver on the part of Purchaser of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies,

12



--------------------------------------------------------------------------------



 



either under this Agreement or by law or otherwise afforded to Purchaser, shall
be cumulative and not alternative.
          9.8 Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
invalid, unenforceable or void, this Agreement shall continue in full force and
effect without said provision. In such event, the parties shall negotiate, in
good faith, a legal, valid and enforceable substitute provision which most
nearly effects the intent of the parties in entering into this Agreement.
          9.9 Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not considered in construing or
interpreting this Agreement.
          9.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.
          9.11 Construction. Whenever the context so requires, the singular
number includes the plural and vice versa, and a reference to one gender
includes the other gender or the neuter.
          9.12 Definitions. The following terms shall have the following
meanings:
          “Business Day” shall mean a day Monday through Friday on which banks
are generally open for business in New York.
          “FINRA” shall mean Financial Industry Regulatory Authority.
          “Subsidiary” shall mean any corporation or other organization, whether
incorporated or unincorporated, of which the Company directly or indirectly owns
or controls at least a majority of the capital stock or other interests having
by their terms ordinary voting power to elect a majority of the board of
directors or others performing similar functions with respect to such
corporation or other organization, or any organization of which the Company is a
general partner.
          9.13 Facsimile Signatures. Any signature page delivered by a fax
machine or telecopy machine shall be binding to the same extent as an original
signature page, with regard to this Agreement, any agreement subject to the
terms hereof or any amendment thereto. Any party who delivers such a signature
page agrees to later deliver an original counterpart to any party which requests
it.

13



--------------------------------------------------------------------------------



 



          The foregoing agreement is hereby executed as of the date first above
written.

            BRISTOW GROUP INC.
      By:   /s/ Randall A. Stafford         Name:   Randall A. Stafford       
Title:   Vice President     

            CALEDONIA INVESTMENTS plc
      By:   /s/ J.H. Cartwright         Name:   J.H. Cartwright        Title:  
Director     

14



--------------------------------------------------------------------------------



 



EXHIBIT A
PURCHASER ADDRESS SCHEDULE

      Purchaser   Address
Caledonia Investments plc
  Cayzer House
 
  30 Buckingham Gate
 
  London
 
  SW1E 6NN
 
  UK
 
  Telephone: +44 207 802 8080

 A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT B
INVESTOR QUESTIONNAIRE
Purchaser Name: Caledonia Investments plc
     A. “ACCREDITED INVESTOR” STATUS
          Purchaser represents and warrants that it comes within each category
marked below, and that for any category marked, it has truthfully set forth the
factual basis or reason Purchaser comes within that category. The undersigned
agrees to furnish any additional information that the Company deems necessary in
order to verify the answers set forth below.

o (a)   The undersigned is an individual (not a partnership, corporation, etc.)
whose individual net worth, or joint net worth with its spouse, presently
exceeds $1,000,000.       Explanation. In calculating net worth you may include
equity in personal property and real estate, including your principal residence,
cash, short-term investments, stock and securities. Equity in personal property
and real estate should be based on the fair market value of such property less
debt secured by such property.   o (b)   The undersigned is an individual (not a
partnership, corporation, etc.) who had an income in excess of $200,000 in each
of the two most recent years, or joint income with their spouse in excess of
$300,000 in each of those years (in each case including foreign income, tax
exempt income and full amount of capital gains and loses but excluding any
income of other family members and any unrealized capital appreciation) and has
a reasonable expectation of reaching the same income level in the current year.
  o (c)   The undersigned is a director or executive officer of the Company.  
o (d)   The undersigned is a bank; a savings and loan association, insurance
company, registered investment company; registered business development company;
licensed small business investment (“SBIC”); and employee benefit plan within
the meaning of Title 1 of ERISA and (a) the investment decision is made by a
plan fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or is a self directed plan with investment decisions made
solely by persons that are accredited investors.

 B-1

 



--------------------------------------------------------------------------------



 



     
 
   
 
   
 
   
 
   
 
  (describe entity)
 
   
o (e)
  The undersigned is a private business development company as defined in
section 202(a)(22) of the Investment Advisors Act of 1940;
 
   
 
   
 
   
 
   
 
   
 
  (describe entity)
 
   
þ (f)
  The undersigned is a corporation, partnership, or non-profit organization
within the meaning of Section 501(c)(3) of the Internal Revenue Code, in each
case not formed for the specific purpose of acquiring the Shares and with total
assets in excess of $5,000,000;
 
   
 
  Caledonia Investment plc is an investment company listed on the London Stock
Exchange (symbol: CLDN) and, as at 31 March 2008, the latest date for which
audited financial statements are available, as published on 29 May 2008 in the
company’s preliminary announcement of its financial results for the financial
year ended 31 March 2008, had total balance sheet equity of £1,251.9m (one
billion two hundred and fifty one million, nine hundred thousand pounds
sterling).
 
   
 
   
 
   
 
  (describe entity)
 
   
o (g)
  The undersigned is a trust with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Shares, where the purchase is
directed by a “sophisticated person” as defined in Regulation 506(b)(2)(ii).
 
   
o (h)
  The undersigned is an entity all the equity owners of which are “accredited
investors” within one or more of the above categories. If relying upon this
Category alone, each equity owner must complete a separate copy of this
Agreement.
 
   
 
   
 
   
 
   
 
   
 
  (describe entity)

                  THE UNDERSIGNED IS INFORMED OF THE SIGNIFICANCE TO THE COMPANY
OF THE FOREGOING REPRESENTATIONS, AND THEY ARE MADE WITH THE INTENTION THAT THE
COMPANY WILL RELY ON THEM.
 B-2

 



--------------------------------------------------------------------------------



 



  B.   MANNER IN WHICH TITLE TO BE HELD (check one)

  1. o Individual Ownership     2. o Community Property     3. o Joint Tenant
with Right of Survivorship (both parties must sign)     4. o Partnership     5.
o Tenants in Common     6. þ Corporation     7. o Trust     8. o Other

  C.   FINRA AFFILIATION

          If the Purchaser is a member of the FINRA or an affiliate or associate
(within the meaning of the rules of FINRA) of such a member, so indicate below
and describe any applicable affiliation or association. If none, so state.
Caledonia Investments plc is not a member of FINRA. The Company does have a 30%
interest in Berkshire Capital Securities LLC, which is a member.

                                                                                                                                                                                                                            
          IN WITNESS WHEREOF, the undersigned has executed the Questionnaire on
June 11, 2008.

                  /s/ J.H. Cartwright       J.H. Cartwright      Director
(Signature)     

            Caledonia Investment plc       (Title for Entity)                 

 B-3

 



--------------------------------------------------------------------------------



 



EXHIBIT C
OPINION
     1. The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to own, lease and operate its properties and to
carry on its business as now being conducted.
     2. The Company has the requisite corporate power to enter into the Purchase
Agreement, to sell and issue the Shares and to carry out and perform its
obligations under the terms of the Purchase Agreement. The Purchase Agreement
has been duly and validly authorized by all necessary corporate action on the
part of the Company and has been duly executed by an authorized officer of the
Company and delivered by the Company.
     3. The Purchase Agreement constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting the enforcement of
creditors’ rights, and subject to general principles of equity and public policy
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
     4. The Shares have been duly authorized and, when issued and delivered in
accordance with the terms of the Purchase Agreement, will be validly issued,
fully paid and nonassessable and free and clear of any preemptive rights arising
under the Certificate of Incorporation and Bylaws of the Company, the Delaware
General Corporation Law or, to our knowledge, any other agreements or instrument
to which the Company is a party.
     5. The offer, sale and issuance of the Shares are not required to be
registered pursuant to the Securities Act or the securities laws of the State of
Texas.
     6. The execution and delivery of, and the performance by the Company of its
obligations in, the Transaction Documents do not violate, or result in a breach
of or cause a default, termination or acceleration under: (a) the Company’s
Certificate of Incorporation or Bylaws; or (b) any material indenture, mortgage,
deed of trust, bank loan or credit agreement or other evidence of indebtedness
filed as an exhibit to the SEC Reports, or (c) any material license, lease,
contract or other agreement or instrument to which the Company or its
subsidiaries is a party or by which their properties may be bound filed as an
exhibit to the SEC Reports, or (d) applicable provisions of the General
Corporation Law of the State of Delaware or U.S. federal securities laws; or
(e) to our knowledge, any judgment, order, decree or award by which the Company
(or any of its assets or properties) is bound of any court, governmental
authority or arbitrator.
 C-1

 



--------------------------------------------------------------------------------



 



     7. Except for filings under Regulation D of the Securities Act of 1933, as
amended (the “Act”), and notice filings as may be required under U.S. state
securities laws, no consent, approval, order or authorization of, or filing
with, any U.S. federal or State of Texas governmental authority on the part of
the Company on or before the Closing, which has not been duly obtained or
expressly waived, is required in connection with the execution and delivery of,
and the performance by the Company of its obligations under the Purchase
Agreement.
     We based the opinion set forth in paragraph 5 upon (a) the representations
and warranties as to the status of Purchaser as a “qualified institutional
buyer” as defined in Rule 144A under the Securities Act and “accredited
investor” as defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D under
the Securities Act; (b) the representations and warranties to the effect that
Purchaser became interested in the private placement of the Shares through its
pre-existing relationship with the Company and not through a general
solicitation, the filing of the Registration Statement on Form S-3 dated June 9,
2008 or any use thereof and (c) the facts and circumstances of the private
offering of the Shares pursuant to the Purchase Agreement and the registered
public offering of Company’s common stock and 3% Convertible Senior Notes due
2038 pursuant to underwriting agreements dated June 11, 2008 by and among the
Company, Credit Suisse Securities (USA) LLC, Goldman, Sachs & Co. and J.P.
Morgan Securities Inc.; and (d) our experience in and review of the Securities
Act and the rules and regulations promulgated thereunder, “no-action” letters
issued by the Staff of the Commission to Black Box, Inc. (publicly available
June 26, 1990) and Squadron, Ellenoff, Pleasant & Lehrer (publicly available
February 28, 1992) and guidance in Securities Act Release No. 33-8828 as to the
need for integration (and thus registration under the Securities Act) of a
private placement made contemporaneously with a registered public offering. We
have assumed that a court would give effect to the positions taken by the Staff
of the Commission in such no-action letters and to the guidance of the
Commission in such release, and have no reason to believe that such assumption
would not be permitted. The Company has neither sought nor received a no-action
letter addressed to it in connection with the offering and sale of the Shares.
 C-2

 